DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Graham Nelson on 7/7/2022.
The application has been amended as follows: 


(Currently Amended)	A game device comprising: a memory that stores an image of a first object;
first and second operation devices for outputting operation information based on a movement of a first player who uses both of the first and second operation devices; and
circuitry configured to

display at least the image of the first object,

determine whether the operation information that has been output satisfies a specified condition, and
[AltContent: ]identify, as a parameter operation device, among the first and second operation devices used by the first player, the operation device that has output the operation information satisfying the specified condition,
identify, as an object operation device, among the first and second operation

devices, the operation device different from the parameter operation device,

change the image of the first object according to the operation information

from the object operation device, and

change a parameter value related to the first object, according to the operation

information from the parameter operation device, without changing the image of the first

object.

(Canceled)

[AltContent: ][AltContent: ][AltContent: ](Currently Amended)  The game device according to claim 1, wherein

the circuitry is configured to:

display the parameter value in a display mode that corresponds to the change.

(Currently Amended)  The game device according to claim 1

wherein:

each of the first and second operation devices has a transmitter that outputs the operation information, which has been measured by a motion sensor; and
the specified condition is that, based on the operation information output from the transmitter, it is determined that the operation device having the transmitter is performing a specified motion.
(Previously Presented)  The game device according to claim 4, wherein:

the specified motion is a reciprocating motion of the parameter operation device; and the circuitry is configured to increase the parameter value as the number of
reciprocating motions of the parameter operation device per specified time increases.

(Previously Presented)  The game device according to claim 4, wherein:

the specified motion is a reciprocating motion of the parameter operation device; and the circuitry is configured to increase the parameter value as displacement of one
cycle of reciprocating motion of the parameter operation device per specified time increases.

(Currently Amended)  The game device according to claim 1,

wherein:

the memory stores information related to a virtual space, and the circuitry is configured to
move a second object related to the first object within the virtual space, based on the parameter value changed by the circuitry; and
display an image of the second object that moves within the virtual space.

[AltContent: ][AltContent: ](Canceled)

(Currently Amended) A control method of a game device comprising (i) a memory that stores an image of a first object and (ii) first and second operation devices for outputting operation information based on a movement of a first player who uses both of the first and second operation devices, the control method comprising:
displaying at least an image of the first object;

[AltContent: ]determining whether the operation information that has been output satisfies a specified condition
[AltContent: ]identifying, as a parameter operation device, among the first and second operation devices used by the first player, the operation device that has output the operation information satisfying the specified condition;
identifying, as an object operation device, among the first and second operation

devices, the operation device different from the parameter operation device;

changing the image of the first object according to the operation information from the

object operation device; and

changing a parameter value related to the first object, according to the operation

information from the parameter operation device, without changing the image of the first

object.

(Canceled)

(Currently Amended) A non-transitory computer-readable recording medium storing a control program causing a game device, comprising (i) a memory that stores an image of a first object and (ii) first and second operation devices for outputting operation information based on a movement of a first player who uses both of the first and second operation devices, to execute:
displaying at least the image of the first object;

[AltContent: ][AltContent: ][AltContent: ]determining whether the operation information that has been output satisfies a specified condition
[AltContent: ]identifying, as a parameter operation device, among the first and second operation devices used by the first player, the operation device that has output the operation information satisfying the specified condition;
identifying, as an object operation device, among the first and second operation

devices, the operation device different from the parameter operation device;

changing the image of the first object according to the operation information from the

object operation device; and

changing a parameter value related to the first object, according to the operation

information from the parameter operation device, without changing the image of the first

object.

(Previously Presented) The game device according to claim 1, wherein: the circuitry is configured to
receive, at specified time intervals, the operation information output from the first and second operation devices,
identify the first operation device as the parameter operation device in response to the operation information output by the first operation device satisfying the specified condition, and
subsequently identify the second operation device as the parameter operation device in response to the operation information output by the second operation device satisfying the specified condition.
(Previously Presented)	The control method according to claim 9, further comprising:
receiving, at specified time intervals, the operation information output from the first and second operation devices;
identifying the first operation device as the parameter operation device in response to the operation information output by the first operation device satisfying the specified condition; and
subsequently identifying the second operation device as the parameter operation device in response to the operation information output by the second operation device satisfying the specified condition.
(Previously Presented)	The non-transitory computer-readable recording medium according to claim 11, the control program causing the game device to further execute:
receiving, at specified time intervals, the operation information output from the first and second operation devices;
identifying the first operation device as the parameter operation device in response to the operation information output by the first operation device satisfying the specified condition; and
subsequently identifying the second operation device as the parameter operation device in response to the operation information output by the second operation device satisfying the specified condition.
15-20. (Canceled)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715